Appeal by the defendant from a judgment of the Supreme Court, Westchester County (McNab, J.), rendered June 2, 1981, convicting him of burglary in the third degree and petit larceny, upon his plea of guilty, and imposing sentence.
Justice Thompson has been substituted for former Justice Niehoff (see, 22 NYCRR 670.2 [c]).
Ordered that the judgment is affirmed.
In failing to make timely application to withdraw his plea, the defendant failed to preserve the issue of the propriety of the plea for appellate review (see, People v Pellegrino, 60 NY2d 636). In any event, the defendant should not be permitted to withdraw his plea in the interest of justice. The defendant, represented by counsel throughout a first trial which ended in a hung jury and a second trial, declared his desire to enter a plea of guilty in the presence of the jury after the testimony of the People’s first witness. He refused an offer to continue the trial, insisting that he wished to plead guilty. The absence of any factual allocution of guilt is not fatal to the defendant’s plea since he had ample opportunity to know the extent of the People’s proof (People v Friedman, 39 NY2d 463; People v Langhorn, 119 AD2d 844, 845, lv denied 68 NY2d 758). His claims of duress in the taking of the plea are unsubstantiated and should be disregarded (see, People v Flowers, 30 NY2d 315; People v McAllister, 114 AD2d 910, 911).
*730The defendant’s claim that the sentence imposed was not proportionate to the crime is rejected.
We have considered the defendant’s other claims, including those made in his supplemental pro se brief, and find them to be without merit. Mangano, J. P., Thompson, Sullivan and Harwood, JJ., concur.